Name: Commission Regulation (EEC) No 597/93 of 15 March 1993 on a transitional measure for the import of certain cereal products at the beginning of the 1993/94 marketing year
 Type: Regulation
 Subject Matter: prices;  trade policy;  agricultural policy
 Date Published: nan

 16 . 3 . 93 Official Journal of the European Communities No L 63/5 COMMISSION REGULATION (EEC) No 597/93 of 15 March 1993 on a transitional measure for the import of certain cereal products at the beginning of the 1993/94 marketing year Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 26 (3) thereof, Whereas, from the 1993/94 marketing year onwards, the threshold price is to be reduced considerably ; whereas, as a result, the previous threshold price level for imports of certain products referred to in Regulation (EEC) No 1766/92 should be maintained for a period of two months ; whereas, to this end, for calculating the import levies on these products, the threshold price applicable in July and August 1993 should be the same as that applicable in July 1992 ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the first indent of Article 3 (2) of Regu ­ lation (EEC) No 1766/92, for calculating the import levy and for the adjustment of the levy provided for in Article 12 of that Regulation, the threshold price for July and August 1993 for the products referred to in Article 1 ( 1 ) of that Regulation other than maize, oats and sorghum, shall be that applicable in July 1992. Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1993 . For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 .